Citation Nr: 1617517	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  11-18 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a waiver of recovery of a debt resulting from an overpayment of nonservice-connected pension benefits in the amount of $20,197, to include the question of whether the debt is valid.  

2.  Entitlement to a waiver of recovery of a debt resulting from an overpayment of nonservice-connected pension benefits in the amount of $36,838, to include the question of whether the debt is valid.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to August 1957.  

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that retroactively terminated the Veteran's nonservice-connected pension benefits effective September 1, 2006 due to excessive income, which resulted in an overpayment.  The RO has previously indicated that the Veteran's total debt was $57,035, including a prior overpayment debt of $20,197 and an additional debt of $36,838.  

The Veteran testified before a decision review officer (DRO) at a local RO in January 2013 and before the undersigned Veterans Law Judge (VLJ) in Washington, DC in November 2013, and copies of the hearing transcripts have been associated with the claims file.  

This appeal was previously remanded by the Board in February 2014 and April 2015.  Following the most recent Board remand, an August 2015 decision of the Committee on Waivers and Compromises (COWC) determined that waiver of the Veteran's debt of $36,838 was warranted because recovery of the debt would be against equity and good conscience given the Veteran's financial hardship.  

Given this favorable decision, the Board has bifurcated the Veteran's claims as listed on the title page to reflect the two separate debt amounts of $20,197 and $36,838, which had previously been combined by the RO to reflect a total outstanding debt of $57,035.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).  

Moreover, as discussed below, the Board finds there has not been substantial compliance with the Board's April 2015 remand directives regarding the Veteran's claim of entitlement to a waiver of recovery of a debt resulting from an overpayment of nonservice-connected pension benefits in the amount of $20,197, to include the question of whether the debt is valid, such that an additional remand is required as to that issue.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders).  Therefore, the issue of entitlement to a waiver of recovery of a debt resulting from an overpayment of nonservice-connected pension benefits in the amount of $20,197, to include the question of whether the debt is valid, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, an August 2015 decision of the Committee on Waivers and Compromises (COWC) determined that waiver of the Veteran's debt of $36,838 was warranted because recovery of the debt would be against equity and good conscience given the Veteran's financial hardship.  


CONCLUSION OF LAW

The criteria for dismissal of the appeal regarding the issue of entitlement to a waiver of recovery of a debt resulting from an overpayment of nonservice-connected pension benefits in the amount of $36,838, to include the question of whether the debt is valid, have been met. 38 U.S.C.A. § 7105 (West 2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.202 (2015).  

Prior to the promulgation of a Board decision in the Veteran's appeal, an August 2015 decision of the Committee on Waivers and Compromises (COWC) determined that waiver of the Veteran's debt of $36,838 was warranted because recovery of the debt would be against equity and good conscience given the Veteran's financial hardship.  Therefore, the benefit sought concerning the Veteran's claim of entitlement to a waiver of recovery of a debt resulting from an overpayment of nonservice-connected pension benefits in the amount of $36,838, to include the question of whether the debt is valid, has been granted in full.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board has no further jurisdiction in the matter and the claim is dismissed.  


ORDER

The Veteran's claim of entitlement to a waiver of recovery of a debt resulting from an overpayment of nonservice-connected pension benefits in the amount of $36,838, to include the question of whether the debt is valid, is dismissed.  


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary in order to afford the Veteran due process regarding his claim of entitlement to a waiver of recovery of a debt resulting from an overpayment of nonservice-connected pension benefits in the amount of $20,197, to include the question of whether the debt is valid.  

As discussed above, following the most recent April 2015 Board remand, the Veteran's claim regarding his debt of $36,838 was properly referred to the COWC and has been resolved favorably to the Veteran.  Notably, the April 2015 Board remand also directed that following the directed development, the Veteran's appeal was to be readjudicated based upon the entirety of the evidence, and if the benefits sought on appeal were not fully granted, the RO was to readjudicate the Veteran's claim with the issuance of a supplemental statement of the case (SSOC).  However, following the April 2015 Board remand and August 2015 COWC decision, there has been no readjudication of the Veteran's appeal, particularly with respect to his remaining claim of entitlement to a waiver of recovery of a debt resulting from an overpayment of nonservice-connected pension benefits in the amount of $20,197, to include the question of whether the debt is valid.  As such, there has not been substantial compliance with the Board's April 2015 remand directives.  See Stegall, 11 Vet. App. 268.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the Veteran's remaining claim on appeal, regarding entitlement to a waiver of recovery of a debt resulting from an overpayment of nonservice-connected pension benefits in the amount of $20,197, to include the question of whether the debt is valid, in light of the evidence of record, including the August 2015 decision of the Committee on Waivers and Compromises (COWC) which determined that waiver of the Veteran's debt of $36,838 was warranted because recovery of the debt would be against equity and good conscience given the Veteran's financial hardship.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with an SSOC and an adequate opportunity to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


